EXHIBIT SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (this "Agreement"), dated as of August 8, 2008, is made by and among ZiLOG, Inc., a Delaware corporation (the "Company"), and the other persons and entities that are signatories hereto (collectively, the "Riley Group," and each, individually, a "member" of the Riley Group) which presently are or may be deemed to be members of a "group" with respect to the common stock of the Company, $0.01 par value per share (the "Common Stock"), pursuant to Rule 13d-5 promulgated by the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934, as amended (the "Exchange Act").The Company and the Riley Group are each sometimes referred to herein as a "Party." RECITALS WHEREAS, the Riley Group is the beneficial owner of 1,408,907 shares of Common Stock and in addition possesses shared voting and dispositive power over 24,148 shares of Common Stock, over which beneficial ownership is disclaimed; WHEREAS, on July 3, 2008, the Riley Investment Partners Master Fund L.P. delivered to the Company a letter (the "Nomination Letter") regarding the nomination of directors for election to the Company's board of directors (the "Board") at the 2008 annual meeting of stockholders of the Company (the "2008 Annual Meeting") and proposals to amend the Company's bylaws and concurrently filed a Schedule 14A with the SEC announcing its intent to solicit proxies for the election of its own opposition slate of nominees (the "Proxy Solicitation") for election to the Board at the 2008 Annual Meeting; and WHEREAS, the Company and the members of the Riley Group have determined that the interests of the Company and its stockholders would be best served at this time by, among other things, avoiding the Proxy Solicitation and the expense and disruption that may result therefrom. AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby, agree as follows: 1.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.The Company hereby represents and warrants to the Riley Group that: (a)this Agreement has been duly authorized, executed and delivered by the Company, and is a valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (b)neither the execution of this Agreement nor the consummation of any of the transactions contemplated hereby nor the fulfillment of the terms hereof, in each case in accordance with the terms hereof, will conflict with, or result in a breach or violation of, or result in the imposition of any lien, charge or encumbrance upon any property or assets of the Companyor any of its subsidiaries pursuant to the terms of, any indenture, contract, lease, mortgage, deed of trust, note agreement, loan agreement or other agreement, obligation, condition, covenant or instrument to which the Company or any of its subsidiaries is a party or bound or to which its or their property is subject; (c)the execution and delivery by the Company of this Agreement and the performance by the Company of its obligations hereunder do not and will not violate the Certificate of Incorporation, Bylaws or any policy, procedure, charter or code of the Company, each as amended to date; and (d)the execution and delivery by the Company of this Agreement and the performance by the Company of its obligations hereunder do not and will not violate in any material respect any law, rule, regulation or order of any court or other agency of government that is applicable to the Company. 2.REPRESENTATIONS AND WARRANTIES OF THE RILEY GROUP.Each member of the Riley Group represents and warrants to the Company that: (a)this Agreement has been duly authorized, executed and delivered by each member of the Riley Group, and is a valid and binding obligation of each such member, enforceable against each such member in accordance with its terms, except as enforcement thereof may belimited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (b)the execution and delivery by each member of the Riley Group of this Agreement and the performance by each such member of its obligations hereunder do not and will not violate, any governing partnership agreement, membership agreement and/or any other 2 governing instruments of such member, or any policy, procedure, charter or code of such member, each as amended to date; (c)the execution and delivery by each member of the Riley Group of this Agreement and the performance by each such member of its obligations hereunder do not and will not violate in any material respect any law, rule, regulation or order of any court or other agency of government that is applicable to such member; (d)Eric Singer, (the "Riley Director") is "independent" as "independence" is defined by the listing standards of The NASDAQ Stock Market LLC; and (e)the Riley Group is the beneficial owner of, in the aggregate, more than five percent (5%) of the outstanding Common Stock, as of the date hereof, and such ownership is set forth on Exhibit A hereto. 3.COVENANTS OF THE COMPANY. (a)Promptly after execution of this Agreement, the authorized size of the Board shall be increased to six (6) directors divided evenly into the three classes of directors, and the Riley Director shall be elected to the Board as a Class III director of the Company. (b)Upon his election, the Board shall appoint the Riley Director to the Compensation Committee of the Board for the duration of his service on the Board; provided the Riley Director is then qualified to serve on the Compensation Committee under applicable legal requirements and listing standards.If at such time as the Riley Director is not so qualified, he may be removed from the Compensation Committee by the Board.Based solely upon information provided by, and representations from, Mr. Singer, the Company believes that Mr.
